Citation Nr: 0307236	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease, 
claimed as the residual of exposure to Agent Orange, for the 
purpose of accrued benefits. 

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for below-the-waist paralysis, claimed as 
due to treatment at a Department of Veterans Affairs (VA) 
medical facility in March 1996, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and daughter-in-law


ATTORNEY FOR THE BOARD                 

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, a portion of which represented service in the 
Republic of Vietnam.  The veteran died on July [redacted], 1997.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a February 2001 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that order, the 
Court vacated a September 1999 decision of the Board denying 
entitlement to service connection for Hodgkin's disease, as 
well as compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and, in so doing, remanded the case to 
the Board for additional development.

In August 2001, the appellant's case was remanded to the 
Regional Office (RO) for additional development.  The case is 
before the Board for appellate review.  

Based on information contained in the claims folder, it is 
unclear whether the appellant (the widow of the veteran) 
wishes to pursue the issues of service connection for post-
traumatic stress disorder and a skin disorder, as well as 
service connection for the cause of the veteran's death.  
Inasmuch as these issues have not been developed or certified 
for appellate review, they are not for consideration at this 
time.  They are, however, being referred to the RO for 
clarification and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  Hodgkin's disease is not shown to have been present in 
service, or at any time thereafter, nor does the evidentiary 
record support a diagnosis of Hodgkin's disease.

2.  The veteran is not shown to have suffered any additional 
disability, including below-the-waist paralysis, as the 
result of medical treatment, including a lumbar puncture 
(spinal tap) performed by VA medical personnel in March 1996.  


CONCLUSIONS OF LAW

1. Hodgkin's disease was not incurred in or aggravated by 
active military service, nor may such a disorder be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

2.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability, specifically, 
below-the-waist paralysis, are not warranted.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.358 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, including a service separation 
examination of January 1966, are negative for history, 
complaints, or abnormal findings indicative of the presence 
of Hodgkin's disease.  

Pertinent private medical records are to the effect that, in 
September 1980, the veteran underwent a craniotomy for 
removal of a pituitary adenoma.  Following surgery, he was 
described as "not at all stable on his feet."

On VA examination for the purpose of determining entitlement 
to aid and attendance and/or housebound status dated in May 
1985, the veteran's gait was described as shuffling and 
unsure.  Additionally noted was that he exhibited a poor 
sense of balance, and required a hand cane for walking. 

On VA Agent Orange protocol examination in February 1992, the 
veteran stated that he was unsure of his exposure to Agent 
Orange.  He stated that he was unsure whether he had been 
involved in the handling or spraying of Agent Orange, 
although he did not think so.  Noted at the time of 
examination was that he had a Hodgkin's lymphoma, for which 
he had received radiation therapy to the chest.  Additionally 
noted was the presence of right hemiparesis following 
surgery.  On physical examination, the veteran walked with a 
hemiparetic gait on the right, using a cane in his left hand.  
Neurologic evaluation was consistent with a right 
hemiparesis, with 4-/5 strength in the right upper and lower 
extremities.  The pertinent diagnoses were Hodgkin's 
lymphoma, and complications from surgery, including a right 
hemiparesis, by report.  

On VA general medical examination in March 1992, the veteran 
gave a history of surgery in 1980, at which time a pituitary 
adenoma was removed.  Reportedly, he again underwent surgery 
in 1982.  Currently, he suffered from a partial paralysis on 
his right side, as well as seizures.  On physical 
examination, he showed a definite weakness in the extension 
of his feet.  While he could partially raise his left leg, he 
could not raise his right leg at all.  He utilized a cane for 
walking.

Correspondence from a VA physician dated in March 1992 
acknowledged the veteran's recent participation in a VA Agent 
Orange Registry.  Reportedly, results of the veteran's 
examination and laboratory tests indicated that he had a 
malignant pituitary adenoma, Hodgkin's disease, seizures, 
anemia, and a skin rash, for which he was advised to see his 
personal physician.  It was noted that the aforementioned 
conditions did not seem to be related to the his possible 
exposure to Agent Orange.  

At the time of a period of VA hospitalization in July 1992, 
the veteran received diagnoses of a history of prolactinoma, 
status post resection times two; status post transphenoidal 
and craniotomy of pituitary resection; pan-hypopituitarism 
secondary to prolactinoma surgery; and palsy, secondary to 
the aforementioned surgery.

In a Report of Contact dated in January 1995, it was noted 
that the veteran's claims folder had been reviewed by the 
physician who had signed the aforementioned Agent Orange 
Registry correspondence, but that he was unable to find any 
basis as to why Hodgkin's disease had been included in the 
veteran's Agent Orange letter.  Under the circumstances, a 
new examination was to be scheduled for the veteran in order 
to resolve the issue. 

On VA Agent Orange protocol examination in May 1995, the 
veteran's family gave a history of palsy secondary to surgery 
for removal of a pituitary adenoma.  Additionally noted was a 
history of Hodgkin's disease in 1992.  On physical 
examination, there was evidence of some right-sided weakness.  
Following the examination, it was requested that the 
veteran's spouse provide documentation of his Hodgkin's 
disease.  

In correspondence of July 1995, the veteran was informed that 
the VA medical facility which had performed his Agent Orange 
examination had been unable to complete that examination 
because they had not received documentation verifying his 
diagnosis of Hodgkin's disease.  The veteran was informed 
that, should he wish to complete the examination in question, 
he must present documentation stating that he had been 
diagnosed with Hodgkin's disease.

On VA general medical examination in July 1995, the veteran 
gave a history of Hodgkin's disease, as well as right 
hemiparesis secondary to a prior stroke, and pituitary 
surgery times two secondary to benign pituitary lesions.  On 
examination, he was wheelchair-bound secondary to right 
hemiparesis.  Neurological evaluation showed a marked 
weakness of the right upper limb, in addition to profound 
weakness of the right lower extremity.  The pertinent 
diagnoses were right hemiparesis; history of pituitary 
tumors; and Hodgkin's disease.  

On subsequent VA examination in September 1995, the veteran's 
spouse stated that, while at one point, the veteran had large 
glands around his neck and axillary area, she could not 
qualify exactly how the diagnosis of Hodgkin's or non-
Hodgkin's disease had been made, nor what kind of treatment 
he had received for that disease.  She was unable to clarify 
when the reported Hodgkin's disease had occurred.  She 
indicated that the veteran had a central nervous system 
condition dating back to 1967, when he was found to have a 
pituitary adenoma, for which he underwent surgery on more 
than one occasion, followed by radiation therapy.  As a 
result of these brain interventions, he had been left with 
marked weakness of his right side.  

On physical examination, the veteran was observed to be in a 
wheelchair.  His lymphatic system showed no enlarged nodes by 
palpation.  Nor was there any evidence of obvious 
organomegaly.  His extremities showed a good range of motion, 
with no edema.  Motor power was good in all four extremities, 
though with a very minimal weakness on the right side when 
compared with the left.  Following examination, the examiner 
commented that, while he had been able to examine a portion 
of the veteran's records, he had not been able to document 
the presence of either Hodgkin's disease or non- Hodgkin's 
disease.  Based on his review of the record, he was of the 
impression that the diagnosis had been inferred for the first 
time around 1992, when the veteran underwent evaluation for 
Agent Orange.  It was the impression of the examiner that the 
previous medical examiner had made a possible diagnosis of 
Hodgkin's or non- Hodgkin's lymphoma based on information 
provided to him either by the veteran or his caregiver.  
Unfortunately, he (the examining physician) had not been able 
to document that diagnosis.  

In March 1996, the veteran was hospitalized at a VA medical 
facility following an episode of generalized seizures.  At 
the time of admission, there was noted a history of pituitary 
adenoma, resected times two.  Additionally noted were 
problems with a seizure disorder in 1992, following revision 
of the veteran's previous surgeries.  At the time of 
admission, he was observed to exhibit a mild right 
hemiparesis.  On March 17, 1996, he underwent lumbar puncture 
for evaluation of a potential infection.  Cerebrospinal fluid 
obtained as a result of that procedure was hazy and yellow, 
with "24 WBCs, 3580 RBCs, glucose of 56, and protein of 
129.1."

On March 19, 1996, it was noted that the veteran's treatment 
team had decided to "re-tap" the veteran in order to 
reevaluate his spinal fluid.  However, following discussion 
with the veteran's spouse, she refused consent.  She gave a 
history of a past diagnosis of Hodgkin's.  However, this had 
not been verified by review of the veteran's old chart.  
Later that same day, the veteran was transferred with 
assistance to a chair.  Noted at the time was the presence of 
weakness on his right side, as well as a balance problem.  
Notwithstanding these problems, he transferred "very good," 
and ambulated with assistance.  Additionally noted was that 
he was able to sit up in the chair with a Posey vest.  The 
following day, it was noted that all volumes of the veteran's 
chart had been reviewed, but that there was no evidence to 
indicate a diagnosis of Hodgkin's.  Apparently, the diagnosis 
of Hodgkin's was only by history, with no clinical evidence 
of prior work up.

The following day, it was noted that the veteran had been 
received on March 17 for evaluation of seizures and a 
depressed mental state.  Reportedly, at the time of initial 
evaluation, there was some concern for CNS infection.  
Accordingly, before telephone numbers for the veteran's 
family could be obtained, an emergent lumbar puncture was 
performed.  Shortly following that procedure, the mother of 
the veteran was called, and contact was made with the 
veteran's wife.  

VA records of hospitalization covering the period from mid-
March to mid-September 1996 are significant for diagnoses of 
subarachnoid hemorrhage, status post right hemiplegia with 
global aphasia and dysphagia; status post left internal 
carotid artery aneurysm clipping on April 15, 1996; status 
post resection of a pituitary adenoma in 1980 and 1982; and a 
history of Hodgkin's disease.  

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was received in May 1997.  
At that time, he contended that, as the result of an 
improperly applied spinal tap, he was currently experiencing 
right-sided paralysis. 

On July [redacted], 1997, the veteran died.  According to the 
Certificate of Death, the immediate cause of the death was 
cardiac arrhythmia, due to, or as a consequence of, a 
pituitary tumor.  A significant condition contributing to 
death, but not resulting in the underlying cause of death, 
was diabetes. 

Currently of record are various statements by the veteran's 
two sons and spouse dated in March 1999.

During the course of a Central Office hearing in March 1999, 
the appellant (the veteran's spouse), her son and her 
daughter-in-law offered testimony regarding the nature and 
etiology of the veteran's claimed Hodgkin's disease, and 
various events surrounding the lumbar puncture which 
allegedly resulted in the veteran's below-the-waist 
paralysis.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the appellant 
in the development of all facts pertinent to her claims.  To 
that end, in correspondence of September 2001, the appellant 
was informed of the VA's obligations under the new Act, and 
given the opportunity to provide information necessary to 
obtain any evidence which had not already been obtained.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the appellant what evidence would be secured by the 
VA, and what evidence would be secured by the appellant, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the appellant exists in this case.

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2002).  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31st, 1946, and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition to the above, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers 
(i.e., cancers of the lung, bronchus, larynx, or trachea), 
soft tissue sarcoma (other than osteosarcoma), 
chondrosarcoma, Kaposi's sarcoma, mesothelioma, or diabetes 
mellitus (Type II).  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  With the exception of 
diabetes mellitus, these diseases shall become manifest to a 
degree of 10 percent or more at any time after service, 
except chloracne, other acne disease consistent with 
chloracne, porphyria cutanea tarda and acute and subacute 
peripheral neuropathy shall become manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116 (West 
2002).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2002).

In the present case, service medical records, including a 
service separation examination of January 1966, are negative 
for any evidence whatsoever of Hodgkin's disease.  While on a 
number of occasions, beginning in 1992, there was noted a 
"history of" Hodgkin's disease, repeated attempts to verify 
the presence of that disorder have been unsuccessful.  While 
in correspondence of March 1992, the veteran was informed 
that his examination and laboratory tests were consistent 
with the presence of Hodgkin's disease, the physician who 
authored that correspondence later commented that he could 
find no basis for the inclusion of Hodgkin's disease in the 
veteran's letter.  In point of fact, a subsequent VA examiner 
came to the conclusion that the veteran's diagnosis of 
Hodgkin's disease had been based solely on information 
provided by the veteran or his caregiver, and was 
unsubstantiated by the medical record.  

The Board concedes that, based on the evidence of record, the 
veteran did serve in the Republic of Vietnam, during which 
time he may have experienced at least some exposure to Agent 
Orange.  However, at no time during service, or at any time 
thereafter, has the veteran been shown to suffer from 
Hodgkin's disease.  Under such circumstances, and absent 
documented evidence of the disability in question, the 
appellant's claim for service connection must be denied.

In addition to the above, the appellant seeks compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
below-the-waist paralysis, claimed as the result of a 
negligently-performed lumbar puncture in March 1996. 

In that regard, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  

The Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That decision was 
likewise appealed, and in December 1994, the United States 
Supreme Court (Supreme Court) affirmed the lower courts' 
decisions in Brown v. Gardner, 115 S. Ct. 552 (1994).

Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amended VA regulations were published to conform with the 
Supreme Court's decision.  Those amended regulations, 
however, have since been rescinded.

All claims for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97 (December 31, 1997).  
Inasmuch as the appellant's claim was received in May 1997, 
the Board will proceed with adjudication of the appellant's 
claim on that basis.  This interpretation is clearly in the 
appellant's favor, inasmuch as, for claims filed on or after 
October 1, 1997, there must be demonstrated not only 
"additional disability," but also "carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault" on the part of VA medical personnel.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that, where any veteran shall have suffered 
an injury, or an aggravation of any injury, as a result of 
hospitalization or medical or surgical treatment not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death were service 
connected.

The Supreme Court has found that the statutory language of 
38 U.S.C.A. § 1151 simply requires a causal connection 
between the claimed injury and any demonstrating resulting 
disability.

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such injury or disease, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."

38 C.F.R. § 3.358(c)(3) provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative."  "Necessary 
consequences" are those which are certain to result in, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the injury or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  

Where a causal connection exists, there is no willful 
conduct, and the additional disability does not fall into one 
of the above-listed exceptions, the additional disability 
will become the same as if service connected.

In the present case, clinical records are to the effect that, 
in September 1980, the veteran underwent a craniotomy for 
removal of a pituitary adenoma.  Following that surgery, the 
veteran was described as "not at all stable on his feet."  In 
1982, the veteran underwent further surgery for recurrence of 
the aforementioned pituitary adenoma.  As of the time of a VA 
general medical examination in March 1992, the veteran could 
not raise his right leg, and could only partially raise his 
left leg.  On VA hospitalization four months later, the 
veteran was described as suffering from a palsy secondary to 
previous surgery. 

The Board observes that, on VA general medical examination in 
July 1995, the veteran was felt to be suffering from right 
hemiparesis secondary to a prior stroke.  

The appellant argues that, as the result of an improperly 
administered lumbar puncture in March 1996, the veteran 
experienced below-the-waist paralysis which had not 
previously been apparent.  While it is true that, on March 
17, 1996, the veteran underwent a lumbar puncture on an 
emergent basis, there is no indication that, as a result of 
that procedure, the veteran suffered any additional 
disability, to include below-the-waist paralysis.  In point 
of fact, on March 19, two days following the veteran's lumbar 
puncture, he was able to sit up in a chair, and to ambulate 
with assistance.  

As is clear from the above, prior to the veteran's March 1996 
lumbar puncture, he suffered from rather significant lower 
extremity disability.  Based on the evidence of record, that 
disability was the result of repeated cranial surgeries, 
including the removal of a pituitary adenoma, and the repair 
of a cerebral aneurysm.  At no time has the veteran's lower 
extremity palsy/paresis been attributed to the lumbar 
puncture performed during the course of a VA hospitalization 
in March 1996.  Under such circumstances, the appellant's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied.


ORDER

Service connection for Hodgkin's disease, claimed as the 
residual of exposure to Agent Orange, for the purpose of 
accrued benefits, is denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for below-the-waist paralysis, claimed as 
due to treatment at a VA medical facility in March 1996, for 
the purpose of accrued benefits, is denied.



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

